TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-04-00701-CV
                                     444444444444444


                       Texas Department of Public Safety, Appellant

                                               v.

                                   Randall Dacey, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. C2004-0332B, HONORABLE JACK H. ROBISON, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


              Appellant Texas Department of Transportation filed a motion to dismiss this appeal.

Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: January 18, 2005